Citation Nr: 0938613	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-17 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating of greater than 10 percent 
for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from July 1999 
to July 2004.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2008 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Wichita, Kansas.  The 
Veteran had a hearing before the undersigned Board Member in 
March 2009.  A transcript of that hearing is contained in the 
record.  


FINDING OF FACT

Throughout the period of this appeal, not to include the 
period of convalescence, the Veteran's left knee disability 
has been manifested by degenerative changes and subjective 
complaints of pain and lateral instability; range of motion 
and cartilage are normal, while ankylosis, impairment of the 
tibia or fibula, and genu recurvatum are not present.   


CONCLUSIONS OF LAW

1. The criteria for an evaluation greater than 10 percent for 
left knee meniscal tear, status post meniscectomy, have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2008).

2. The criteria for a separate 10 percent evaluation, but not 
higher, for degenerative changes of the left knee have been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Code 5003 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A February 2008 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the February 2008 letter fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the February 2008 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  Finally, the letter informed the Veteran 
of how VA establishes a disability rating and effective date, 
in accordance with Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).
 
The Board notes that the February 2008 letter was sent to the 
Veteran after the January 2008 rating decision.  However, to 
the extent that the notice was not given prior to the initial 
adjudication of the claim in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error. 
 See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice provided to the Veteran in February 2008 fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and an April 2008 statement of the 
case was provided to the Veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA treatment records.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  Finally, the Veteran was afforded a VA 
examination with respect to the issue decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.




II. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service treatment records and all other evidence of 
record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

The Board has considered whether staged ratings were 
appropriate in the present case.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Although the Veteran demonstrated 
increased symptomotology following his left knee surgery in 
September 2007, the Board finds that the Veteran was granted 
the 100 percent temporary convalescence rating for the 
applicable period of time following the surgery.  Since the 
Veteran's symptomotology has remained constant during the 
period of this appeal outside of the temporary convalescence 
timeframe, the Board finds that a staged rating is 
unnecessary.

The Veteran's left knee disability is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2008).  Diagnostic Code 5257 provides for a 10 
percent evaluation where there is slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
is assigned where there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation where there 
is severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

Upon examination of the relevant evidence, the Board finds 
that a 10 percent rating under Diagnostic Code 5257 is most 
appropriate.  A post-operative VA treatment record from 
September 2007 notes that the Veteran suffers from mild 
laxity.  The Board finds that an observation of "mild" 
laxity most closely approximates a "slight" 10 percent 
rating under Diagnosis Code 5257.  A higher rating under 
Diagnostic Code 5257 is not warranted because the Veteran's 
instability has not been shown to be moderate or severe.

In addition to the objective evidence, the Board notes the 
Veteran's relevant subjective complaints.  At his March 2009 
hearing, the Veteran stated that his knee frequently locks 
up.  He also noted episodes of severe pain with heightened 
activity.  These subjective complaints, along with the 
objective evidence provided by the VA treatment records, 
provide an adequate basis for a 10 percent rating under 
Diagnostic Code 5257.

Additionally, the Board notes that the Veteran was x-rayed 
and diagnosed with degenerative changes (arthritis) in his 
left knee at the time of his April 2007 injury.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  Limitation of flexion of a leg (knee) is rated 0 
percent when limited to 60 degrees, 10 percent when limited 
to 45 degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Code 
5260.  Limitation of extension of a leg (knee) is rated 0 
percent when limited to 5 degrees, 10 percent when limited to 
10 degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees. 38 C.F.R. 
§ 4.71a, Code 5261.

At no time during the appeal period has the Veteran 
demonstrated flexion limited to 45 degrees or extension 
limited to 10 degrees. Thus, a separate compensable rating is 
not warranted under either Diagnostic Code 5260 or 5261. 
However, although range of motion findings do not support a 
separate compensable evaluation under Diagnostic Codes 5260 
and 5261, Diagnostic Code 5003 provides that when the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  In application of Diagnostic 
Code 5003, the Court has held in the case of Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion 
of a major joint . . . caused by degenerative arthritis, 
where the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a minimum 10-percent rating, 
per joint, combined under Diagnostic Code 5003, even though 
there is no actual limitation of motion."  See also 38 C.F.R. 
§ 4.59.  Therefore, since the medical evidence demonstrates 
that the Veteran suffers from degenerative changes in his 
left knee, but no compensation is warranted based on 
limitation of range of motion, a separate 10 percent rating 
is applicable.  

The Board has also considered whether other diagnostic codes 
are applicable in this case, including Diagnostic Codes 5256, 
and 5258 through 5263.  However, upon examination of the 
evidence, the Board finds that these Diagnostic Codes are 
inapplicable in this case.  Diagnostic Code 5256 is 
inapplicable because the Veteran does not suffer from 
ankylosis.  Diagnostic Codes 5258 and 5259 are inapplicable 
because the Veteran has no shown dislocation or removal of 
his semiulnar cartilage.  As discussed above, Diagnostic 
Codes 5260 and 5261 are not applicable because the Veteran 
does not suffer from limitation of flexion or extension 
severe enough to warrant a compensable rating.  Finally, 
Diagnostic Codes 5262 and 5263 are inapplicable because the 
Veteran has not demonstrated that he suffers from impairment 
of his tibia or fibula, or genu recurvatum.  

Finally, the Board has considered whether extraschedular 
consideration is warranted.  See 38 C.F.R. § 3.321(b).  
Extraschedular rating consideration is warranted when a 
"case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321 (2008).  According to Thun v. 
Peake, 22 Vet. App. 111, 115 (2008), the determination of 
whether a veteran is entitled to an extraschedular rating 
under 38 C.F.R. § 3.321(b) requires the Board to compare the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the Veteran's disability level and symptomatology, 
then the Veteran's disability picture is contemplated by the 
rating schedule and the inquiry ends.  

In this case, the Board finds that the disability picture is 
adequately captured by the rating schedule.  In particular, 
the Board notes that the Veteran's disability does not cause 
"marked" interference with his employment.  The Veteran 
stated at his March 2009 hearing that he still works full-
time as a personal trainer.  Although he stated that pain 
limits his ability to conduct all of his regular exercises, 
the Board finds that these limitations have been adequately 
addressed in the assignment of the current disability rating.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (stating 
that the impact of pain must be considered in making a rating 
determination); see also 38 C.F.R. §§ 4.40 (stating that 
compensation for disabilities of the musculoskeletal system 
is primarily based on functional loss) and 4.45 (requiring 
the Board to consider irregular movement, pain, swelling, and 
other factors when adjudicating a musculoskeletal joint 
claim).  Finally, the Board notes that the Veteran has not 
suffered frequent periods of hospitalization as a result of 
his disability.  

In sum, the Board finds that the Veteran's current disability 
most closely approximates a 10 percent rating under 
Diagnostic Code 5257 with an additional 10 percent rating 
warranted for degenerative changes under Diagnostic Code 
5003.  As discussed above, the Veteran's subjective 
complaints have been adequately addressed, and extraschedular 
rating is unwarranted since the Veteran's disability picture 
is not outside the scope of the assigned diagnostic codes.  
Since a preponderance of the evidence supports the Board's 
finding, the "benefit of the doubt" rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  


ORDER

1. Entitlement to an increased disability rating of greater 
than 10 percent for a left knee disability is denied.

2. Entitlement to a separate 10 percent disability 
evaluation, but not higher, for degenerative changes of the 
left knee is granted subject to the law and regulations 
governing the payment of monetary benefits.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


